Action by a tenant to recover damages for injuries to personal property sustained when the building in which it was a tenant collapsed, allegedly as a result of excavation operations on the contiguous and bordering property, against Bridge Duffield Corp., the owner of the contiguous property, 1900 Mgt. Corp. and William Kasinetz, the general contractors, Schlosser Bros. Excavators, Inc., the excavation subcontractor, and Lawrence, Anthony, and Baldwin Di Giovanna, doing business as Lawrence Di Giovanna & Sons, the foundation subcontractor. Schlosser cross-complained against Bridge Duffield, 1900 Mgt., and Kasinetz. Bridge Duffield, 1900 Mgt. and Kasinetz cross-complained against Schlosser and Di Giovanna. Bridge Duffield served a third-party complaint against the owners of the building which collapsed, for judgment over. At the close of the evidence the court dismissed the complaint as against Kasinetz and the third-party complaint. The jury rendered a verdict in favor of Graphic Machinery Exchange, Inc., the tenant, *863against Bridge Duffield, 1900 Mgt., and Sehlosser, and in favor of Di Giovanna against the tenant. The court dismissed the cross complaints. Bridge Duffield, 1900 Mgt., and Sehlosser appeal from an original judgment dated March 20, 1956 and from an amended judgment dated May 29, 1956, insofar as said judgments are against them, and from so much of an order dated April 23, 1956 as denied their respective motions to strike from the original judgment items of interest on the verdict. Sehlosser also appeals from the decision on which said order was entered. Amended judgment, insofar as appealed from, unanimously affirmed, with costs to respondent Graphic, payable by Bridge Duffield, 1900 Mgt., and Sehlosser. No opinion. Appeals from original judgment, order, and decision dismissed, without costs. The amended judgment superseded the original judgment and includes provisions for the payment of the interest items, which the order dated April 23, 1956 determined should remain in the original judgment. Therefore, the appeals from that judgment and order have become academic. No appeal lies from a decision. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.